Judgment reversed and new trial granted, with costs to appellant to abide the event, upon the ground that the trial court was not justified in directing a verdict in favor of plaintiff as the proof stood at the trial. The trial court committed reversible error when it refused to allow defendant to prove that he had spent his own money for the benefit of plaintiff, and with plaintiff’s consent, unless defendant showed that he had made entries concerning these payments in plaintiff’s books. Blaekmar, P. J., Mills, Rich, Kelly and Manning, JJ., concur.